ACCEPTED
                                                                                  03-14-00080-CV
                                                                                          7339069
                                                                       THIRD COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                                                                            10/12/2015 4:54:20 PM
                                                                                JEFFREY D. KYLE
                                                                                           CLERK
                             NO. 03-14-00080-CV
                   ______________________________________
                                                               FILED IN
                                                        3rd COURT OF APPEALS
                         IN THE COURT OF APPEALS             AUSTIN, TEXAS
                          THIRD JUDICIAL DISTRICT       10/12/2015 4:54:20 PM
                               AUSTIN, TEXAS                JEFFREY D. KYLE
                   ______________________________________        Clerk


                             GATTIS ELECTRIC, INC.
                                         Appellant,

                                          v.

 THERESA MARIE MANN, INDIVIDUALLY, AND AS GUARDIAN OF THE
           PERSON AND ESTATE OF JAMES LAWHON,
                                  Appellee.
            ______________________________________

                   On Appeal from the 126th Judicial District Court
                              of Travis County, Texas
                        Trial Court No. D-1-GN-12-001971
                   ______________________________________

                     SUPPLEMENT TO
  APPELLANT’S UNOPPOSED SECOND MOTION TO EXTEND TIME
           TO FILE MOTION FOR REHEARING OR
                EN BANC RECONSIDERATION
           ______________________________________

TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellant, Gattis Electric, Inc., (“Gattis”) pursuant to Texas Rules of

Appellate Procedure 49.8 and 10.5(b), files this supplement to its Unopposed

Second Motion to Extend Time to File Motion for Rehearing or En Banc

Reconsideration:
        1.      On August 26, 2015, this Court issued an opinion and judgment

affirming the trial court judgment.

        2.      Any motion for rehearing or motion for en banc reconsideration was

due September 10, 2015. TEX. R. APP. P. 49.1.

        3.      Appellant filed a first motion for extension of time to file a motion for

rehearing or motion for en banc reconsideration, requesting an additional fifteen

(15) days, up to and including Friday, September 25, 2015, in which to file a

motion for rehearing or motion for en banc reconsideration. The Court granted

that motion on September 10, 2015.

        4.      Appellant filed a second motion for extension of time on September

29, 2015, together with its motion for rehearing or motion for en banc

reconsideration. In Appellant’s second motion for extension of time, it requested

an extension up to and including Friday, October 2, 2015, in which to file a motion

for rehearing or motion for en banc reconsideration.

        5.      The second motion for extension of time was timely. TEX. R. APP. P.

49.8.        Also, Appellant’s Motion for Rehearing and Motion for En Banc

Reconsideration, tendered for filing on September 29, 2015, was tendered within

the time requested in the second motion to extend time. The Court has not yet

ruled on the second motion to extend time.




                                             2
      6.    As supplemental grounds for the second extension, counsel for

Appellant states the following. Appellant’s counsel was unable to complete a

motion for rehearing within the period allotted by the rules due to his involvement

in the following matters, which required immediate attention and prevented

completion of the Motion for Rehearing and Motion for En Banc Reconsideration

by September 25, 2015:

            (a)    Extensive preparation for a hearing to appoint receiver in No.
                   2014-30215; In the Matter of the Marriage of Evangelina Lopez
                   Guzman and Miguel Zaragoza Fuentes; in the 245th Judicial
                   District Court of Harris County, Texas; which hearing was
                   scheduled for August 24, 2015, and was a date assigned by the
                   court before Appellees’ Brief was filed. Many witnesses flew
                   into Houston from other countries the week before August 24,
                   2015 to prepare for the hearing, and the undersigned counsel
                   spent at least three days in preparation for the hearing.

            (b)    Research and preparation of Appellant’s Reply Brief in No. 15-
                   50128; Harbor America Central, Inc. v. United States; in the
                   United States Court of Appeals for the Fifth Circuit; due and
                   filed August 27, 2015.

            (c)    Research and preparation of an emergency motion to set aside a
                   default judgment in No. 82302-CV; Ramsey v. Ironman
                   Express, LLC, et al.; in the 412th Judicial District Court of
                   Brazoria County, Texas; due August 27, 2015. A motion to set
                   aside a default judgment requires immediate attention, and in
                   this case, also requires preparation of a motion to extend
                   appellate deadlines under Texas Rule of Civil Procedure 306a.
                   The motion must be supported by affidavits of witnesses, and
                   the preparation of these motions have consumed substantial
                   time of Appellants’ counsel. There is a hearing set for
                   September 11, 2015 on this motion, for which counsel has also
                   been preparing.


                                        3
            (d)    Research and preparation of Appellee’s brief in No. 14-15-
                   00354-CV; Petrofac v. Immi Turbines, Inc.; in the Fourteenth
                   Court of Appeals; which was originally due July 27, 2015. This
                   is an accelerated appeal of a special appearance ruling. Counsel
                   has filed two motions to extend time to file the Appellee’s brief,
                   which is currently due September 14, 2015.

            (e)    Research and preparation of a petition for writ of certiorari in
                   No. 14-0715; In re: Miguel Zaragoza Fuentes; an original
                   proceeding following the denial of a special appearance in
                   family court. The petition for writ of certiorari is due
                   September 17, 2015.

            (f)    Research and preparation of a petition for writ of mandamus in
                   C.A. No. 4:12-cv-1206; Aetna Life Ins. Co. v. Humble Surgical
                   Hospital, LLC; in the United States District Court for the
                   Southern District of Texas, Houston Division. The mandamus
                   petition is currently in preparation and has not yet been filed.

            (g)    Research and preparation of Appellant’s Reply Brief in No. 13-
                   14-00456-CV; Bos v. Smith; in the Thirteenth Court of Appeals,
                   Corpus Christi, Texas; filed on September 18, 2015. This was a
                   lengthy reply brief, consisting of over 12,000 words, for which
                   the court of appeals granted leave to exceed.

            (h)    Attendance at a previously unexpected client meeting in El
                   Paso, Texas, on September 21-22, 2015; in No. 2014-30215; In
                   the Matter of the Marriage of Evangelina Lopez Guzman and
                   Miguel Zaragoza Fuentes; pending in the 245th Judicial
                   District Court of Harris County, Texas. This meeting required
                   travel into Mexico and took counsel’s efforts away from the
                   motion for rehearing in the present case for an additional, and
                   unforeseen, two days.


      7.    Appellant seeks this extension not for delay, but to allow counsel

sufficient time to prepare a concise reply brief to assist with the Court’s decision

making.
                                         4
                                     PRAYER

      For the above reasons, Appellant, Gattis Electric, Inc., respectfully requests

this Court to grant an extension of time to file a motion for rehearing or motion for

en banc reconsideration and accept as filed its Motion for Rehearing and Motion

for En Banc Reconsideration tendered for filing on September 29, 2015. Appellant

further requests general relief.

                                       Respectfully submitted,

                                       CHAMBERLAIN, HRDLICKA, WHITE,
                                       WILLIAMS & AUGHTRY


                                       By:   /s/ Kevin Jewell
                                             Kevin D. Jewell
                                             State Bar No. 00787769
                                             1200 Smith Street, Suite 1400
                                             Houston, Texas 77002
                                             Telephone: (713) 658-1818
                                             Telecopier: (713) 658-2553

                                       ATTORNEYS FOR APPELLANT,
                                       GATTIS ELECTRIC, INC.




                                         5
                      CERTIFICATE OF CONFERENCE

       The undersigned counsel for Appellant conferred with counsel for Appellee
by email on October 12, 2015, regarding the filing of this supplement. As of this
filing, it is unknown whether Appellee is unopposed to the relief sought in this
motion.


                                           /s/ Kevin Jewell
                                      Kevin D. Jewell


                         CERTIFICATE OF SERVICE

      I hereby certify that the foregoing Motion to Extend Time to File Reply Brief
has been forwarded to all parties and/or attorneys of record by the means indicated
below, on this 12th day of October, 2015:

Via facsimile and/or electronic service
D. Todd Smith
Smith Law Group, P.C.
1250 Capital of Texas Highway South
Three Cielo Center, Suite 601
Austin, Texas 78746

Via facsimile and/or electronic service
Henry Moore
Jayme Bomben
316 W. 12th St., Suite 318
Austin, Texas 78701

Via facsimile and/or electronic service
Sally S. Metcalfe
Metcalfe Law, P.L.L.C.
901 South Mopac Expressway
Plaza One, Suite 300
Austin, Texas 78746

                                              /s/ Kevin Jewell
                                              Kevin D. Jewell
                                          6